Opinion issued December 3, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00876-CR
                           ———————————
                         RANDY GRIFFIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1442001



                         MEMORANDUM OPINION

      Pursuant to an agreement with the State, appellant, Randy Griffin, pleaded

guilty to the felony offense of tampering with a governmental record.1 The trial


1
      See TEX. PENAL CODE ANN. § 37.10(a)(2), (c)(2)(A) (Vernon 2011).
court accepted the plea agreement, assessed appellant’s punishment at confinement

for two years, and certified that this is a plea-bargained case and he has no right of

appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art 44.02 (Vernon

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has a right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”); see also Cooper v. State, 45 S.W.3d 77, 77–82 (Tex. Crim. App.

2001) (holding voluntariness of guilty plea may not be contested on direct appeal

following plea-bargain agreement).

                                          2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3